Citation Nr: 9925841	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-08 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston,
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 








INTRODUCTION

The veteran had active service from October 1950 to October 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that (1) denied service 
connection for hearing loss, and (2) determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for tinnitus.  (The veteran was 
previously denied service connection for tinnitus in a 
September 1986 rating action.)  The veteran submitted a 
notice of disagreement in January 1998, and the RO issued a 
statement of the case in March 1998.  The veteran submitted a 
substantive appeal in May 1998.  

The issue of entitlement to service connection for tinnitus 
will be discussed in the Remand portion of this decision.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking his current bilateral hearing loss, first shown long 
after service, to an incident of service.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Statements of the veteran in the claims folder are to the 
effect that he was exposed to acoustic trauma as a trainer on 
3-inch 50-millimeter guns while in the United States Navy.  
He did not wear ear protection.  The veteran states that he 
was reassigned away from gunnery and to the lower decks 
because of severe ringing in his ears.  Service medical 
records confirm that the veteran was treated for defective 
hearing in February 1953 after exposure to gun firing, and 
that he was removed from the gun crew.  The veteran's hearing 
was recorded as being 0/15, bilaterally, for whispered voice.  
He was also treated with antibiotics for an ear infection, 
and it was noted that the veteran had tinnitus.  
Significantly, however, at the time of the veteran's 
separation examination in October 1953, there were no 
findings indicative of hearing loss as the veteran's hearing 
was recorded as being 15/15, bilaterally, for whispered 
voice.

The post-service medical records do not indicate the presence 
of bilateral hearing loss until 1986, long after military 
service.  The report of VA audiometric examination in March 
1986 shows the presence of high frequency hearing loss, 
bilaterally, and findings indicative of sensorineural hearing 
loss, which meet the disability requirements for service 
connection of hearing loss found in 38 C.F.R. § 3.385 (1998).  
However, there are no post-service medical records that link 
the veteran's current hearing loss, first found in 1986, to 
an incident of service, or more particularly, to that 
isolated instance of hearing loss noted in February 1953.  A 
claim is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza, 7 Vet. App. 498.

In this case, while the evidence shows an isolated instance 
of hearing loss in service, no such hearing loss was present 
at the time of the veteran's separation from service, and 
there is no medical record reflecting the presence of any 
hearing loss thereafter, until more than 30 years had passed.  
Moreover, there is no competent (medical) evidence linking 
the veteran's current bilateral hearing loss, first found 
long after service, to an incident of service.  Under these 
circumstances, the veteran's claim for service connection for 
bilateral hearing loss is not plausible, and must be denied.  


ORDER

The claim for service connection for bilateral hearing loss 
is denied.  


REMAND

In a September 1986 RO rating decision, the RO denied service 
connection for tinnitus on the basis that the evidence did 
not show a continuity of symptomatology or treatment for 
tinnitus since separation from service.  The veteran was 
notified of this decision and did not appeal.  38 C.F.R. 
§ 20.1103 (1998).  When a claim has been disallowed by the RO 
or the Board, it may not thereafter be reopened unless new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.104(a) (1998).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, a determination must be 
made as to whether the evidence submitted to reopen the claim 
is both new and material.  Secondly, if, and only if, the 
evidence is determined to be both new and material, the claim 
is deemed to have been reopened and it must be evaluated on 
the basis of all of the evidence of record, both new and old.  
See Manio, 1 Vet. App. at 145.

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  Some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the RO or the 
Board to alter the prior final rating decision.  The United 
States Court of Appeals for the Federal Circuit in Hodge 
further emphasized the need for a complete and accurate 
record.  

Accordingly, the RO and the Board should no longer require 
that new evidence create a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome to reopen the 
claim.  Rather, the RO and the Board should only require that 
new evidence, for purposes of reopening a claim that has been 
disallowed, be so significant that it must be considered in 
order to fairly decide the merits of the claim.   

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the United States Court of Appeals for 
Veterans Claims (Court) held that the process for reopening 
claims under the Federal Circuit's holding in Hodge, consists 
of three steps:   the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary 
should evaluate the merits after ensuring the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In this case, the RO did not consider the veteran's claim to 
reopen under the holdings of Hodge/Elkins.  As such, the 
Board must remand this case for the RO to consider the 
veteran's claim in light of this case law, in order to avoid 
any prejudice to the veteran. 

For the reasons set forth above, this case is REMANDED to the 
RO for the following action:

The RO should again determine whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for tinnitus in light of the guidance set 
forth in Hodge and Elkins.  If the RO 
reopens the veteran's claim, the RO 
should determine if the veteran's claim 
for service connection is well-grounded, 
and, if so, if service connection is 
warranted based on the merits of the 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence, as well as citation 
and discussion of the applicable laws and 
regulations.  Thereafter, the veteran 
should be given the opportunity to 
respond, and subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals




 

